DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grunwald et al. (US 20190354450, hereinafter Grunwald) in view of Wong et al. (US 20150278324, hereinafter Wong).

Re. claim 1, Grunwald discloses a method comprising: storing a plurality of copies of data of a bin distributed among storage nodes of a cluster, the bin hosted on a plurality of block services of the storage nodes (Grunwald discloses the storage cluster distributes user data across storage nodes housed within a chassis, or across multiple chassis, using erasure coding and redundant copies of metadata [0067]. Each storage node may be one or more storage servers and each storage server is connected to one or more non-volatile solid state memory units, which may be referred to as storage units or storage devices [0069]. Each storage node has copy of data [0082][148]. Distribute copies of a dataset to clusters [0165-0167] Figs 2a, 2b, and 4); 
maintaining assignments of the block services hosting the bin to the copies of the data (Grunwald teaches the assignment and use of authorities [0087]. A pseudorandom data distribution function related to CRUSH may assign authorities to storage nodes and create a list of where the authorities are assigned. Each storage node has a copy of the pseudorandom data distribution function [0082]), the assignments maintained in a bin assignment data structure of a distributed database in the cluster (Grunwald teaches each authority may control a range of inode numbers, segment numbers, or other data identifiers which are assigned to data by a file system, by the storage nodes 150. Authorities 168 are implemented on the non-volatile solid state storages 152, for example as lists or other data structures stored in memory [0074]. The storage system using distributed tools such as zookeeper, Etcd, and Amazon DynamoDB [0155]); 
in response to failure of a block service storing a copy of the data, initializing an alternate block service to host the bin for storage of the copy of the data (Grunwald discloses allows a storage node in the cluster to fail, with the system remaining operational, since the data can be reconstructed from other storage nodes and thus remain available for input and output operations [0067]. Using data protection techniques when failure of storage system (interpreted as failing to store copies of data) resulting in no loss of data stored [0117][0187] Figs. 5 and 6).
Although Grunwald would teach synchronously replicated dataset, Grunwald do not explicitly teach but Wong teaches synchronizing the alternate block service with one or more remaining block services hosting remaining copies of the data to enable rebuild of the copy of data for the bin hosted by the alternate block service to ensure continuous protection of the data in the cluster (Wong teaches new nodes are chosen to host new replicas (118), the new replicas can be synced with the surviving quorum of replicas (120), and the repair task ends (122) [0026]. If a repair task is performed when a quorum of replicas are still available, data availability is continuous and committed updates to the data [0022] Figs. 1b and 2).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Grunwald to include synchronizing the alternate block service with one or more remaining block services hosting remaining copies of the data to enable rebuild of the copy of data for the bin hosted by the alternate block service to ensure continuous protection of the data in the cluster as disclosed by Wong. One of ordinary skill in the art would have been motivated for the purpose of improved persistency and fault tolerance, in the event of a node failure (Wong [0005]).

Re. claim 9, the combination of Grunwald-Wong teach the method of claim 1, Wong further teach wherein synchronizing the alternate block service with one or more remaining block services occurs without administrative involvement and in a distributed manner among the storage nodes of the cluster (Wong teaches new nodes are chosen to host new replicas (118), the new replicas can be synced with the surviving quorum of replicas (120), and the repair task ends (122) [0026]. enable synchronization among shard replicas and proper database operations for the shard [0021]. A distributed database that has multiple nodes and that provides sharding and replication, with quorum-based access [0017]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Grunwald to include wherein synchronizing the alternate block service with one or more remaining block services occurs without administrative involvement and in a distributed manner among the storage nodes of the cluster (Wong [0005]).

Re. claim 10, Grunwald discloses a system comprising: a cluster of nodes connected to a network (Grunwald discloses a cluster with multiple storage nodes, connecting the storage nodes with a network [0071] Fig. 21); each node having a processor coupled to one or more storage devices, wherein the processor is further configured to (Grunwald discloses a storage node with processor couple to state storage [0072]), store a plurality of copies of data of a bin distributed among the nodes, the bin hosted on a plurality of block services of the nodes (Grunwald teaches the storage cluster distributes user data across storage nodes housed within a chassis, or across multiple chassis, using erasure coding and redundant copies of metadata [0067]. Each storage node may be one or more storage servers and each storage server is connected to one or more non-volatile solid state memory units, which may be referred to as storage units or storage devices [0069]. Each storage node has copy of data [0082] [0148]. Distribute copies of a dataset to clusters [0165-0167] Figs 2a, 2b, and 4); 
maintain assignments of the block services hosting the bin to the copies of the data (Grunwald teaches the assignment and use of authorities [0087]. A pseudorandom data distribution function related to CRUSH may assign authorities to storage nodes and create a list of where the authorities are assigned. Each storage node has a copy of the pseudorandom data distribution function [0082]), the assignments maintained in a bin assignment data structure of a distributed database in the cluster (Grunwald teaches each authority may control a range of inode numbers, segment numbers, or other data identifiers which are assigned to data by a file system, by the storage nodes 150. Authorities 168 are implemented on the non-volatile solid state storages 152, for example as lists or other data structures stored in memory [0074]. The storage system using distributed tools such as zookeeper, Etcd, and Amazon DynamoDB [0155]); 
(Grunwald discloses allows a storage node in the cluster to fail, with the system remaining operational, since the data can be reconstructed from other storage nodes and thus remain available for input and output operations [0067]. Using data protection techniques when failure of storage system (interpreted as failing to store copies of data) resulting in no loss of data stored [0117][0187] Figs. 5 and 6).
 Although Grunwald would teach synchronously replicated dataset, Grunwald do not explicitly teach but Wong teaches synchronize the alternate block service with one or more remaining block services hosting remaining copies of the data to enable rebuild of the copy of data for the bin hosted by the alternate block service to ensure continuous protection of the data in the cluster (Wong teaches new nodes are chosen to host new replicas (118), the new replicas can be synced with the surviving quorum of replicas (120), and the repair task ends (122) [0026]. If a repair task is performed when a quorum of replicas are still available, data availability is continuous and committed updates to the data [0022] Figs. 1b and 2).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Grunwald to include synchronizing the alternate block service with one or more remaining block services hosting remaining copies of the data to enable rebuild of the copy of data for the bin hosted by the alternate block service to ensure continuous protection of the data in the cluster as disclosed by Wong. One of ordinary skill in the art would have been motivated for the purpose of improved persistency and fault tolerance, in the event of a node failure (Wong [0005]).

Re. claim 18, rejection of claim 10 is included and claim 18 is rejected with the same rationale as applied against claim 9 above.

Re. claim 19, Grunwald teaches a non-transitory computer-readable medium including program instructions on one or more processors, the program instructions configured to (Grunwald discloses computer readable program instructions causing a processor to carry out the instructions [0320]): store a plurality of copies of data of a bin distributed among storage nodes of a cluster, the bin hosted on a plurality of block services of the storage nodes(Grunwald teaches the storage cluster distributes user data across storage nodes housed within a chassis, or across multiple chassis, using erasure coding and redundant copies of metadata [0067]. Each storage node may be one or more storage servers and each storage server is connected to one or more non-volatile solid state memory units, which may be referred to as storage units or storage devices [0069]. Each storage node has copy of data [0082] [0148]. Distribute copies of a dataset to clusters [0165-0167] Figs 2a, 2b, and 4); 
maintain assignments of the block services hosting the bin to the copies of the data (Grunwald teaches the assignment and use of authorities [0087]. A pseudorandom data distribution function related to CRUSH may assign authorities to storage nodes and create a list of where the authorities are assigned. Each storage node has a copy of the pseudorandom data distribution function [0082]), the assignments maintained in a bin assignment data structure of a distributed database in the cluster (Grunwald teaches each authority may control a range of inode numbers, segment numbers, or other data identifiers which are assigned to data by a file system, by the storage nodes 150. Authorities 168 are implemented on the non-volatile solid state storages 152, for example as lists or other data structures stored in memory [0074]. The storage system using distributed tools such as zookeeper, Etcd, and Amazon DynamoDB [0155]); 
in response to failure of a block service storing a copy of the data, initialize an alternate block service to host the bin for storage of the copy of the data (Grunwald discloses allows a storage node in the cluster to fail, with the system remaining operational, since the data can be reconstructed from other storage nodes and thus remain available for input and output operations [0067]. Using data protection techniques when failure of storage system (interpreted as failing to store copies of data) resulting in no loss of data stored [0117][0187] Figs. 5 and 6).
Although Grunwald would teach synchronously replicated dataset, Grunwald do not explicitly teach but Wong teaches synchronize the alternate block service with one or more remaining block services hosting remaining copies of the data to enable rebuild of the copy of data for the bin hosted by the alternate block service to ensure continuous protection of the data in the cluster (Wong teaches new nodes are chosen to host new replicas (118), the new replicas can be synced with the surviving quorum of replicas (120), and the repair task ends (122) [0026]. If a repair task is performed when a quorum of replicas are still available, data availability is continuous and committed updates to the data [0022] Figs. 1b and 2).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Grunwald to include synchronizing the alternate block service with one or more remaining block services hosting remaining copies of the data to enable rebuild of the copy of data for the bin hosted by the alternate block service to ensure continuous protection of the data in the cluster as disclosed by Wong. One of ordinary skill in the art would have been motivated for the purpose of improved persistency and fault tolerance, in the event of a node failure (Wong [0005]).

Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grunwald et al. (US 20190354450, hereinafter Grunwald) in view of Wong et al. (US 20150278324, hereinafter Wong) and in further view of Shaikh et al. (US 10169169, hereinafter Shaikh).

(Shaikah teaches a replicated log can be changed, so that it constituent logical logs that are placed on storage containers in a fashion that load-balances capacity/bandwidth and other forms of utilization parameters. Such re-balance can be achieved by adding/removing a single replica at time [Col 16 lines 24-67]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Grunwald-Wong to include removing and replacing one of the block services hosting the bin from the cluster with a replacement block service to host the bin due to capacity load balancing within the cluster as disclosed by Shaikah. One of ordinary skill in the art would have been motivated for the purpose of improved persistency and fault tolerance, in the event of a node failure (Shaikah [0005]).

Re. claim 11, rejection of claim 10 is included and claim 11 is rejected with the same rationale as applied against claim 2 above.

Re. claim 20, rejection of claim 19 is included and claim 20 is rejected with the same rationale as applied against claim 2 above.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grunwald et al. (US 20190354450, hereinafter Grunwald) in view of Wong et al. (US 20150278324, hereinafter Wong) and in further view of De Kadt et al. (US 10698767, hereinafter Kadt).

Re. claim 3, the combination of Grunwald-Wong teach the method of claim 1. Although the combination of Grunwald-Wong would teach the assignments maintained in a bin assignment, the combination of Grunwald-Wong do not explicitly teach but Kadt teaches wherein maintaining the assignments of the block services comprises: maintaining one of a plurality of states for each bin in the bin assignment data structure (Kadt teaches SWAs may be informed of the changes committed at the repository [Col 11 lines 35-64]. Instance state that contains states of pending active and failed [Col 12 lines 31-53]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Grunwald-Wong to include wherein maintaining the assignments of the block services comprises: maintaining one of a plurality of states for each bin in the bin assignment data structure as disclosed by Kadt. One of ordinary skill in the art would have been motivated for the purpose of using states when a failure happens, the given task does not require to abandon other tasks in the workflow (Kadt [Col 12 lines 1-15]).

Re. claim 12, rejection of claim 10 is included and claim 20 is rejected with the same rationale as applied against claim 2 above.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grunwald et al. (US 20190354450, hereinafter Grunwald) in view of Wong et al. (US 20150278324, hereinafter Wong) and in further view of Baker et al. (US 20150019937, hereinafter Baker).

(Baker teaches erasure coding has been used to encode a data object into any numbers of segments, the unique identifiers for those segments may be stored in a manifest [0042]. Manifest provides the provides the name of the erasure coding algorithm used and its version number [0043]); and determining the remaining block services hosting remaining copies of the data by accessing the assignments maintained in the bin assignment data structure using the named replicas of the data (Baker teaches the unique identifier for the manifest is returned to the client application so that the client application may access its digital object in the future when performing a read operation [0059).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Grunwald-Wong to include wherein maintaining the assignments of the block services comprises: naming the copies of data as replicas of the bin hosted by the block services; and determining the remaining block services hosting remaining copies of the data by accessing the assignments maintained in the bin assignment data structure using the named replicas of the data as disclosed by Baker. One of ordinary skill in the art would have been motivated for the purpose of limit exposure after a hardware failure (Baker [Col 12 [0005]).

Re. claim 17, rejection of claim 10 is included and claim 17 is rejected with the same rationale as applied against claim 8 above.

Allowable Subject Matter
Claims 4 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, either alone or in combination does not disclose maintaining plurality of states for each bin assignment data structure, where the state indicates an active state and the active state indicating that bin is healthy, all the data is present, and slice of the node flushes any additional data that are marked.
Claims 5-7 and 14-16 are objected as being dependent on claims 4 and 13 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Khan et al. (US 20170220295) discloses reducing duplication of stored data. Whether a second data sub-block of the plurality of data sub-blocks is a duplicate of the first data sub-block, and storing, by the controller in response to a determination that the second data sub-block is a duplicate of the first data sub-block, a second pointer in the pointer table.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday:Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496